Appeal by Scher & Eliasberg, P. C., the outgoing attorney, from an order of the Supreme Court, Nassau County (Roncallo, J.), dated October 20,1980, directing it to relinquish papers in its possession and directing that its fee be fixed by the Trial Judge at the conclusion of the case. Order reversed, with $50 costs and disbursements, and matter remitted to Special Term for the fixation of the fee and security. The order of Mr. Justice Pantano, on the incoming attorney’s motion for substitution, established, as the law of the case, that the outgoing attorney was entitled to a retaining lien. Accordingly, it was improper to direct a release of the file without determining the lien and fixing security (see Robinson v Rogers, 237 NY 467; Leviten v Sandbank, 291 NY 352, 358; Cholst v Cholst, 75 AD2d 527). Hopkins, J. P., Rabin, Margett and Bracken, JJ., concur.